PER CURIAM.
Appellant, Kalvin Flowers, argues in his appeal that he is entitled to a new trial because his trial counsel was ineffective for not objecting to the police officer’s opinion as to his guilt and in allowing prosecutorial misconduct.
We affirm his conviction on the charges of burglary with damages over $1,000 and grand theft, without prejudice to his right to raise his ineffective assistance of counsel claims in a post-conviction motion. See Bradberry v. State, 922 So.2d 457 (Fla. 4th DCA 2006).

Affirmed.

KLEIN, SHAHOOD and TAYLOR, JJ., concur.